MOORE, J.
The question involved in this case is: Whether the recordation of a cash deed to real estate signed by the vendor alone will effect a registry of the sale as against third persons.
The lower Court, on an exception of no cause of action, resolved this question in the negative on the authority of Hutchinson vs. Rice 109 La. 29, and dismissed the petition.
On appeal to this Co.urt'we were disinclined to follow the rule announced in Hutchinson vs. Rice, as, in our opinion, it ran counter to the settled jurisprudence of this State as announced in a long line of decisions which Hutchinson vs. Rice did not specifically overrule or even refer to, and we therefore certified the question to the Supreme Court. The latter Court answered the question in the affirmative and specifically overruled the Rice case. (Felicien Lepine vs. L. H. Marrero, Sheriff, et al 116 La.
It is therefore ordered, adjudged and decreed that the judgment appealed from be and the same is hereby set aside, annulled and reversed, the plea of no cause of action overruled and accordingly this cause is remanded to the lower Court to be proceeded with according to law. The costs of appeal to be taxed against the appellees.